Exhibit 10.1

EMPLOYMENT AGREEMENT

This Agreement is made to be effective as of January 25, 2007 (“Effective
Date”), by and between WESTERN PLAINS ENERGY L.L.C., a limited liability company
organized under the laws of Kansas (the “Company”) and Steven R. McNinch
(“Employee”).

RECITALS:

WHEREAS, the Company wishes to engage Employee’s services upon the terms and
conditions hereinafter set forth; and

WHEREAS, the Employee wishes to be employed by the Company upon the terms and
conditions hereinafter set forth, and the parties desire to set forth the terms
upon which the Company will employ him.

NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the sufficiency of which is hereby acknowledged, the parties agree as
follows:

1.             Employment; Duties.  Subject to the terms of this Agreement, the
Company hereby agrees to employ Employee as its General Manager and Chief
Executive Officer, and in any other capacity that the Company shall determine is
necessary or appropriate in connection with the operation of the Company, and
Employee hereby agrees to serve in such capacity.  Employee’s principal area of
responsibility, subject to modification by the Company, shall be to serve as the
chief operating officer and to oversee the day to day operations of the
company.  The Employee shall at all time report to and take direction from the
Board of Managers and shall perform such additional duties not inconsistent with
this position as shall be designated from time to time by the Company.

2.             Loyalty to Company.  Employee agrees to use his best efforts to
promote the interests of the Company and shall, except for illness, reasonable
vacation periods and leaves of absence approved by the Company, devote his full
business time and energies to the business and affairs of the Company.  Employee
shall schedule his vacations so as to not unreasonably interfere with the
business of the Company.  Employee will not during the term hereof have any
business interests or activities which are adverse to the interests of the
Company.  Employee further agrees that he will not accept any compensated
employment from any other employer during the term of this Agreement except with
the prior written consent of the Company.

3.             Compensation and Benefits.

3.1           Base Salary.  As compensation for Employee’s services rendered
hereunder, the Company shall pay to Employee a base salary at an annual rate
equal to One hundred Forty-five thousand Dollars ($145,000.00) (the “Base
Salary”).  The Base Salary shall be reviewed by the Board of Managers
periodically (but no more than once a year) and may be modified to reflect,
among other factors, Employee’s performance, the cost of living and the
profitability of the


--------------------------------------------------------------------------------


Company.  The Base Salary shall be payable to Employee semi-monthly, in
accordance with the Company’s standard practice for management personnel and the
Company shall make all tax withholding required by applicable law.

3.2               Incentive Compensation.  The Employee will be entitled to earn
additional, incentive compensation on a quarterly basis equal to .33% of net
earnings, not to exceed 75% of base salary, as long as the performance of the
plant meets the following minimum requirements:

(a)          The overall operations of the plant are producing a positive cash
flow.

(b)         The conversion rate of grain to anhydrous alcohol is at least 2.65
to 1.

(c)          Cost of production, less the price of grain is no more than 5% over
budget.

3.3               Benefits.  Employee shall be entitled to participate in all
benefit programs established by the Company and generally applicable to the
Company’s staff, including group health and life insurance.  Employee shall also
be reimbursed for reasonable and necessary business expenses incurred in the
course of his employment with the Company pursuant to Company policies
established from time to time.

3.4               Office, Equipment and Assistance.  The Company shall provide
for Employee all facilities, equipment and services suitable to his position and
adequate for the performance of his duties.

3.5               Vacation and Time off.  The Company shall provide Four weeks
of paid vacation two weeks of which must be taken consecutively. At the end of
this contract the vacation policy will be reviewed. Time off and sick days will
be the same as what is in the Employee Handbook.

4.                                       Term of Employment.

4.1           “At Will” Employment.”  Employee is an employee “at will.”  As
such, his employment may be terminated at any time, by either the Employee or
the Company, for no reason or any reason not prohibited by law.  If either party
terminates the Agreement, Employee shall have no claim for compensation beyond
the last day actually worked except as provided in Section 4.4 below or as
otherwise required by law.  No officer, manager or agent of the Company has the
authority to orally modify these provisions.  Any representation to the contrary
regarding the Employee’s status by any person is invalid and unenforceable and
therefore will not be relied upon unless the agreement is set forth in an
amendment to this Agreement and signed by the appropriate officer.

4.2           Expiration Date.  Unless sooner terminated as provided in this
Section 4, this Agreement shall expire on January 25, 2009 (the “Expiration
Date”).  Following the Expiration Date, or unless sooner terminated as provided
herein, Employee shall have no claim against the Company for salary or benefits,
except as set forth herein.

2


--------------------------------------------------------------------------------


4.3           Death or Incapacity.  This Agreement shall automatically terminate
upon the death or Total Disability of Employee, subject to subsection (b) below.

(a)           In the event of termination because of death, Employee shall have
no further claim against the Company for compensation or benefits beyond the
last day actually worked, except that his surviving spouse and any other
dependents shall be entitled to benefits to the extent required by law.

(b)           Employee shall not be entitled to any compensation or benefits
beyond the last day actually worked in the event of his Total Disability.  For
purposes of this Section 4.3, Total Disability shall be determined by Employee’s
attending physician but shall be based on the Employee’s inability to perform
the material responsibilities of his job with the Company, not any occupation. 
In the event that the Company shall disagree with the determination of the
physician selected by Employee, it shall so notify him in writing not less than
10 days following receipt of the determination.  Employee and Company shall then
endeavor to mutually agree on another physician to examine Employee and make the
determination, and the determination of the second physician shall be binding on
the parties.  In the event the parties are unable to agree on a second
physician, then the parties may apply to an arbitrator to make the selection of
the physician.  Notwithstanding a determination of Total Disability as described
above, in the event that Employee is able to return to the material
responsibilities of his job within six months of the date of determination of
Total Disability, as determined by the same physician who made the original
determination, Employee shall be entitled to return to the Company as an
employee under the same terms and conditions as set forth herein.

4.4           Payment Upon Termination.

(a)           If this Agreement is terminated by the Company for Cause, Employee
shall not be entitled to severance pay of any kind but shall be entitled to all
reasonable reimbursable business expenses incurred by Employee and the Base
Salary earned by Employee prior to the date of termination, and all obligations
of the Company under Paragraph 3 hereof, including the right to any incentive
compensation, shall terminate upon the termination date designated by the
Company, except to the extent otherwise required by law.  For the purpose of
this Section, “Cause” shall include the following:

(i)            Breach of fiduciary duty or criminal conduct by the Employee
having the effect of materially adversely affecting the Company and/or its
reputation;

(ii)           Willful failure by the Employee to substantially perform his
duties hereunder;

(iii)          Engagement by the Employee in the use of narcotics or alcohol to
the extent that the performance of his duties is materially impaired;

(iv)          Material breach of the terms of this Agreement by the Employee or
failure to substantially comply with proper instructions of the Company’s Board
of Managers;

3


--------------------------------------------------------------------------------


(v)           Willful misconduct by the Employee which is materially injurious
to the Company; or

(vi)          Any act or omission on the part of the Employee not described
above, but which constitutes material and willful misfeasance, willful
malfeasance, or gross negligence in the performance of his duties to the
Company.

The determination of any event or events and circumstances constituting “Cause”
shall be made by the Board of Managers, which decision shall be final and
binding on the parties.

(b)           In the event that Employee is terminated without Cause prior to
the Expiration Date, the Company shall pay Employee Base Salary at the rate
prevailing for Employee immediately prior to such termination for the period up
to and including 730 days as severance pay, payable in accordance with Company’s
normal payroll.  Employee shall also be entitled to receive benefits to which he
was entitled immediately preceding the date of termination until the Expiration
Date.

(c)           In the event Employee is terminated without Cause at any time, in
the event of the death of the Employee or his Total Disability as defined in
Section 4.3, Employee or his estate shall be entitled to receive all incentive
compensation earned under the provisions of Section 3.2 above, such compensation
to be paid at the times and in the amounts as described in Exhibit A.

5.         Confidentiality / Intellectual Property / Noncompetition Covenant.

5.1           Confidential Information.  The Employee and the Company recognize
that due to the nature of his engagement hereunder, and the relationship of the
Employee to the Company, the Employee will have access to and will acquire, and
may assist in developing, confidential and proprietary information relating to
the business and operations of the Company and its affiliates, including,
without limiting the generality of the foregoing, information with respect to
their present and prospective products, systems, customers, agents, processes,
sales and marketing methods.  The Employee acknowledges that such information
has been and will continue to be of central importance to the business of the
Company and its affiliates and that disclosure of it to, or its use by, others
could cause substantial loss to the Company. Employee agrees that he will not,
during the term of this Agreement or at any time after the termination hereof,
disclose any of such confidential information to any third party or use such
confidential information in any way to compete with or to act in any other way
adverse to the Company, except with the prior written consent of the Company. 
Provisions of this paragraph shall not however apply to information which is or
which becomes available to the general public through no fault of Employee.

5.3           Trade Secrets.  The Employee will keep confidential any trade
secrets or confidential or proprietary information of the Company and its
affiliates which are now known to him or which hereafter may become known to him
as a result of his employment or association with the Company and shall not at
any time directly or indirectly disclose any such information to any person,
firm or corporation, or use the same in any way other than in connection with
the business of the Company or its affiliates during and at all times after the
expiration of the term of

4


--------------------------------------------------------------------------------


employment.  For purposes of this Agreement, “trade secrets or confidential or
proprietary information” means information unique to the Company or any of its
affiliates that has a significant business purpose and is not known or generally
available from sources outside the Company or any of its affiliates or typical
of industry practice.  Trade secrets or confidential or proprietary information
may include information with respect to the Company’s personnel records, present
and prospective products, systems, customers, agents, processes, sales and
marketing methods.

5.4           Patents.  The Employee will assign permanently to the Company
exclusive rights to any patents awarded to him on the basis of ideas developed
by the Employee for the Company during or prior to the Term of Employment and
its affiliates and ideas developed by the Employee within one year following the
termination of his employment from the Company which are related to such
employment and/or the business of the Company.

5.5           Noncompetition Covenant.  Employee agrees that during the term of
his employment hereunder and for a period of two years thereafter, Employee will
not compete with the Company by engaging in activities similar to those of the
Company within a 200 mile radius around the Company’s existing plant (“Covenant
Area”).  Such noncompetition covenant shall include all forms of competition,
direct or indirect, including competition as an employee, proprietor,
shareholder, officer, director, consultant, trustee, independent contractor or
in any other capacity with any business or organization in the Covenant Area.

5.6           Injunctive Relief.  It is agreed that Employee’s services are
unique, and that any breach or threatened breach by Employee of any provisions
of this Paragraph 5 may not be remedied solely by damages.  Accordingly, in the
event of a breach or threatened breach by Employee of any of the provisions of
this Paragraph 5, the Company shall be entitled to injunctive relief without a
showing of actual damages, restraining Employee and any business, firm,
partnership, individual, corporation, or entity participating in such breach or
attempted breach, from engaging in any activity which would constitute a breach
of this Paragraph 5.  Nothing herein, however, shall be construed as prohibiting
the Company from pursuing any other remedies available at law or in equity for
such breach or threatened breach, including the recovery of damages.

5.7           The provisions of this Paragraph 5 shall survive the termination
of this Agreement and the termination of Employee’s employment for any reason.

6.             Miscellaneous.

6.1           Assignability.  Employee may not assign his rights and obligations
under this Agreement without the prior written consent of the Company, which
consent may be withheld for any reason or for no reason.

6.2           Severability.  In the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable, the remaining provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein.  Without limiting the
generality of the foregoing, in the event that any provision of Paragraph 6

5


--------------------------------------------------------------------------------


relating to time period and/or areas of restriction shall be declared by a court
of competent jurisdiction to exceed the maximum time period or areas(s) such
court deems enforceable, said time period and/or area(s) of restriction shall be
deemed to become, and thereafter be, the maximum time period and/or area for
which such are enforceable.

6.3           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof and supersedes all
prior agreements or understandings among the parties hereto with respect to the
subject matter hereof.

6.4           Amendments.  This Agreement shall not be amended or modified
except by a writing signed by both parties hereto.

6.5           Waiver.  The failure of either party at any time to require
performance of the other party of any provision of this Agreement shall in no
way affect the right of such party thereafter to enforce the same provision, nor
shall the waiver by either party of any breach of any provision hereof be taken
or held to be a waiver of any other or subsequent breach, or as a waiver of the
provision itself.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Kansas without regard to the conflict
of laws of such State.  The benefits of this Agreement may not be assigned nor
any duties under this Agreement be delegated by Employee without the prior
written consent of the Company, except as contemplated in this Agreement.  This
Agreement and all of its rights, privileges, and obligations will be binding
upon the parties and all successors and agreed to assigns thereof.

6.6           Binding Agreement.  This Agreement shall be effective as of the
date hereof and shall be binding upon and inure to the benefit of the Employee,
his heirs, personal and legal representatives, guardians and permitted assigns. 
The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon any successor or assignee of the
Company.

6.7           Headings.  The headings or titles in this Agreement are for the
purpose of reference only and shall not in any way affect the interpretation or
construction of this Agreement.

6.8           No Conflict.  The Employee represents and warrants that he is not
subject to any agreement, order, judgment or decree of any kind that would
prevent him from entering into this Agreement or performing fully his
obligations hereunder.

6.9           Survival.  The rights and obligations of the parties shall survive
the termination of Employee to the extent that any performance is required under
this Agreement.

6.10         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same document.

6.11         Notices.  Any notice to be given hereunder by either party to the
other may be effected in writing by personal delivery, or by mail, certified
with postage prepaid, or by

6


--------------------------------------------------------------------------------


overnight delivery service.  Notices sent by mail or by an overnight delivery
service shall be addressed to the parties at the addresses appearing following
their signatures below, or upon the employment records of the Company but either
party may change its or his address by written notice in accordance with this
paragraph.

6.12         Opportunity to Consult Counsel.  The Parties hereto represent and
agree that, prior to executing this Agreement, each has had the opportunity to
consult with independent counsel concerning the terms of this Agreement.

6.13         Attorney Fees.  In the event of any dispute, arbitration,
litigation between the Parties or proceeding before any court of competent
jurisdiction, the prevailing party shall be entitled to reasonable attorney fee,
costs and expenses.

IN WITNESS WHEREOF, the parties hereto have properly and duly executed this
Agreement as of the date first written above.

THE COMPANY:
WESTERN PLAINS ENERGY, L.L.C.

By:

   /s/ Jeff Torluemke

 

 

 

 

 

Jeff Torluemke

 

Print Name

 

EMPLOYEE:

/s/ Steven R. McNinch

 

 

 

 

 

Steven R. McNinch

 

Print Name

 

7


--------------------------------------------------------------------------------